Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Eaton Vance Tax-Managed International Diversified Equity Income Fund Address of Principal Business Office: The Eaton Vance Building 255 State Street Boston, MA 02109 Telephone Number: (617) 482-8260 Name and address of agent for service of process: Alan R. Dynner The Eaton Vance Building 255 State Street Boston, MA 02109 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [ X ] NO [ ] S IGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Boston and Commonwealth of Massachusetts on the9th of March, 2007. EATON VANCE TAX-MANAGED INTERNATIONAL DIVERSIFIED EQUITY INCOME FUND By: /s/ Duncan W. Richardson Duncan W. Richardson President Attest: /s/ Frederick S. Marius Frederick S. Marius Assistant Secretary
